PER CURIAM.
Appellant seeks review of an order of the circuit court which dismissed his mandamus petition as having been filed outside the time limitation for such claims provided for by section 95.11(8), Florida Statutes. The Department moves for remand, essentially conceding error and agreeing that the mandamus petition was given to prison officials for mailing (and therefore filed under the provisions of Florida Rule of Appellate Procedure 9.420(a)(2)) before expiration of the limitation period. The copy of the mandamus petition contained in the record on appeal reflects a discrepancy between the certificate of service date and the Department of Corrections’ mailing stamp; it also has two date stamps and another indication that the petition was returned to petitioner by the circuit court clerk when first filed. This court is satisfied that the petition was timely filed and accordingly, we REVERSE and RE*972MAND to the circuit court for further proceedings on the merits of the petition.
REVERSED and REMANDED.
BROWNING, C.J., BARFIELD and BENTON, JJ., concur.